




--------------------------------------------------------------------------------



EXHIBIT 10.7






EMCORE CORPORATION


2012 EQUITY INCENTIVE PLAN
(As Amended and Restated Effective as of January 19, 2017)


ARTICLE I.
PURPOSES OF THE PLAN


The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.



Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Purchase
Rights, Performance Units and Share Awards may also be granted under the Plan.
ARTICLE II.
DEFINITIONS


2.1    Certain Definitions. As used herein, the following definitions shall
apply:
(a)“Administrator” means the Committee administering the Plan, in accordance
with Section 4 of the Plan.
(b)“Adjustment Event” means any dividend payable in capital stock, stock split,
share combination, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event affecting the Common Stock.
(c)“Affiliate” means (i) any corporation or limited liability company in an
unbroken chain of corporations or limited liability companies ending with the
Company if each corporation or limited liability company owns stock or
membership interests (as applicable) possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations or limited liability companies in such chain; (ii) any Subsidiary
or Parent of the Company or any Affiliate of the Company; or (iii) any other
entity, approved by the Committee as an Affiliate under the Plan, in which the
Company or any of its Affiliates has a material equity interest.
(d)“Applicable Laws” means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.
(e)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Purchase Rights, Performance Units, or Share Awards.
(f)“Award Agreement” means the written or electronic agreement, contract, or
other instrument or document evidencing or setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan, and in the event of any
inconsistency or conflict between the terms of the Plan and an Award Agreement,
the terms of the Plan shall govern. The terms of any plan, policy or guideline
adopted by the Administrator and applicable to an Award shall be deemed
incorporated in and part of the related Award Agreement. The Administrator may





--------------------------------------------------------------------------------





provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the
Participant’s acceptance of, or actions under, an Award Agreement unless
otherwise expressly specified herein.
(g)“Awarded Stock” means the Common Stock subject to an Award.
(h)“Beneficial Ownership” (including correlative terms) shall have the same
meaning given such term in Rule 13d-3 promulgated under the Exchange Act.
(i)“Board” means the Board of Directors of the Company.
(j)“Cause” means (as determined by the Administrator) (i) willful and continued
failure to perform substantially the Participant’s material duties with the
Company (other than any such failure resulting from the Participant’s incapacity
as a result of physical or mental illness) after a written demand for
substantial performance specifying the manner in which the Participant has not
performed such duties is delivered to the Participant by the person or entity
that supervises or manages the Participant, (ii) engaging in willful and serious
misconduct that is injurious to the Company or any of its Subsidiaries, (iii)
one or more acts of fraud or personal dishonesty resulting in or intended to
result in personal enrichment at the expense of the Company or any of its
Subsidiaries, (iv) substantial abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs the Participant’s
job performance, (v) material violation of any Company policy that results in
harm to the Company or any of its Subsidiaries or (vi) indictment for or
conviction of (or plea of guilty or nolo contendere) to a felony or of any crime
(whether or not a felony) involving moral turpitude. A “Termination for Cause,”
shall include a determination by the Administrator following a Participant’s
termination of employment for any other reason that, prior to such termination
of employment, circumstances constituting Cause existed with respect to such
Participant. Notwithstanding the foregoing, with respect to any Participant who
is a party to an employment agreement with the Company or any Parent, Subsidiary
or Affiliate, “Cause” shall have the meaning, if any, specified in such
Participant’s employment agreement.
(k)“Change in Control” means the occurrence of any of the following:
(i) an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to Awards granted under the Plan or
other similar awards granted by the Company) of any Voting Securities by any
Person, immediately after which such Person has Beneficial Ownership of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred hereunder, Voting Securities which are acquired
in a Non-Control Acquisition shall not constitute an acquisition that would
cause a Change in Control;
 
(ii) the individuals who, immediately prior to the effective date of this
amended and restated version of this Plan, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election, by the Company’s common stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or
 
(iii) the consummation of:
 
(A) a merger, consolidation or reorganization involving the Company unless:
 
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
 
(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority





--------------------------------------------------------------------------------





of the members of the board of directors of the Surviving Corporation, or a
corporation Beneficially Owning, directly or indirectly, a majority of the
voting securities of the Surviving Corporation, and
 
(3) no Person, other than (i) the Company, (ii) any Related Entity, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company, the Surviving Corporation, or any Related Entity or (iv) any Person
who, together with its Affiliates, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty percent (50%)
or more of the then outstanding Voting Securities, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting
securities (a transaction described in clauses (1) through (3) above is referred
to herein as a “Non-Control Transaction”);
 
(B) a complete liquidation or dissolution of the Company; or
 
(C) the sale or other disposition of all or substantially all of the assets or
business of the Company to any Person (other than a transfer to a Related Entity
or the distribution to the Company’s stockholders of the stock of a Related
Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons, provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and (1) before such share acquisition by the Company
the Subject Person becomes the Beneficial Owner of any new or additional Voting
Securities in a related transaction or (2) after such share acquisition by the
Company the Subject Person becomes the Beneficial Owner of any new or additional
Voting Securities which in either case increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall be deemed to occur. Solely for purposes of this Change
in Control definition, (x) “Affiliate” shall mean, with respect to any Person,
any other Person that, directly or indirectly, controls, is controlled by, or is
under common control with, such Person; (y) any “Relative” (for this purpose,
“Relative” means a spouse, child, parent, parent of spouse, sibling or
grandchild) of an individual shall be deemed to be an Affiliate of such
individual for this purpose; and (z) neither the Company nor any Person
controlled by the Company shall be deemed to be an Affiliate of any holder of
Common Stock.
(l)“Change in Control Price” means the price per share on a fully diluted basis
offered in conjunction with any transaction resulting in a Change in Control, as
determined in good faith by the Administrator as constituted before the Change
in Control, if any part of the offered price is payable other than in cash.
(m)“Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.
(n)“Committee” means the Compensation Committee of the Board or, if applicable,
the full Board or the delegate of the Compensation Committee of the Board as
permitted or required herein.
(o)“Common Stock” means the no par value common stock of the Company and any
other securities into which the Common Stock is changed or for which the Common
Stock is exchanged (or, in the case of certain Restricted Stock Units, the cash
equivalent thereof).
(p)“Company” means EMCORE Corporation, a New Jersey corporation, and any
successor thereto.
(q)“Consultant” means any person, including an advisor, engaged by the Company
or any Parent, Subsidiary or Affiliate to render services to such entity in a
consulting, independent contractor or other similar role.
(r)“Director” means a member of the Board.
(s)“Disability” means, unless otherwise provided in an Award Agreement, a
physical or mental disability or infirmity that prevents or is reasonably
expected to prevent the performance of a Participant’s employment-related duties
for a period of six months or longer and, within 30 days after the Company
notifies the Participant in writing that it intends to terminate his employment,
the Participant shall not have returned to the performance of his
employment-related duties on a full-time basis;





--------------------------------------------------------------------------------





provided, that (i) for purposes of Incentive Stock Options, the term
“Disability” shall have the meaning assigned to the term “Permanent and Total
Disability” by Section 22(e)(3) of the Code (i.e., physical or mental disability
or infirmity lasting not less than 12 months), and (ii) with respect to any
Award that constitutes deferred compensation subject to Section 409A of the
Code, “Disability” shall have the meaning set forth in Section 409A(a)(2)(c) of
the Code. The Administrator’s reasoned and good faith judgment of Disability
shall be final, binding and conclusive, and shall be based on such competent
medical evidence as shall be presented to it by such Participant and/or by any
physician or group of physicians or other competent medical expert employed by
the Participant or the Company to advise the Administrator. Notwithstanding the
foregoing (but except in the case of ISOs and awards subject to Section 409A of
the Code), with respect to any Participant who is a party to an employment
agreement with the Company or any Parent, Subsidiary or Affiliate, “Disability”
shall have the meaning, if any, specified in such Participant’s employment
agreement.
(t)“Dividend Equivalents” means an amount equal to any dividends and
distributions paid by the Company with respect to the number of shares of Common
Stock subject to an Award. Awards of Dividend Equivalents shall be subject to
Section 4.6.
(u)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent, Subsidiary or Affiliate. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, an Affiliate, or any successor or (iii) as
provided in an Award Agreement. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, on the 181st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
(v)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(w)“Fair Market Value” of a share of Common Stock as of a given date shall be:
(i) if the Common Stock is listed or admitted to trading on an established stock
exchange (including, for this purpose, The Nasdaq Global Market that comprises
part of The Nasdaq Stock Market), the closing sale price for a share of Common
Stock on the composite tape or in Nasdaq Global Market trading as reported in
The Wall Street Journal (or, if not so reported, such other nationally
recognized reporting source as the Administrator shall select) on such date, or,
if no such price is reported on such date, the most recent day for which such
price is available shall be used; (ii) if the Common Stock is not then listed or
admitted to trading on such a stock exchange, the closing sale price for a share
of Common Stock on such date as reported by The Nasdaq Capital Market or, if not
so reported, by the OTC Bulletin Board (or any successor or similar quotation
system regularly reporting the market value of the Common Stock in the
over-the-counter market), or, if no such price is reported for such date, the
most recent day for which such price is available shall be used; or (iii) in the
event neither of the valuation methods provided for in clauses (i) and (ii)
above is practicable, the fair market value of a share of Common Stock
determined by such other reasonable valuation method as the Administrator shall,
in its discretion, select and apply in good faith as of the given date;
provided, however, that for purposes of an ISO, such fair market value shall be
determined subject to Section 422(c)(7) of the Code.
(x) “Fiscal Year” means the fiscal year of the Company.
(y)“Incentive Stock Option” means an Option designated as such and that
qualifies as an incentive stock option within the meaning of Section 422 of the
Code.
(z)“Non-Control Acquisition” - an acquisition by (i) an employee benefit plan
(or a trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a Non-Control Transaction.
(aa)“Nonstatutory Stock Option” means an Option designated as such or an Option
that does not otherwise meet the requirements of Section 422 of the Code.
(bb)    “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award. The Notice of Grant is part
of the Award Agreement (and may be contained in the document or instrument
evidencing the Award Agreement).





--------------------------------------------------------------------------------





(cc)    “Officer” means each person who is an officer of the Company or any
Subsidiary or Parent and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.
(dd)    “Option” means a stock option granted pursuant to the Plan.
(ee)    “Optionee” means the holder of an outstanding Option granted under the
Plan.
(ff)    “Parent” means a “parent corporation,” whether now or hereafter
existing, of the Company as defined in Section 424(e) of the Code.
(gg)    “Participant” means the holder of an outstanding Award granted under the
Plan.
(hh)    “Performance Goals” for any grant of Awards intended to qualify as
“performance-based” compensation under Section 162(m) of the Code will be based
upon the relative or comparative achievement of one or more of the following
criteria, as determined by the Administrator: net sales; revenue; revenue growth
or product revenue growth; operating income (before or after taxes); pre- or
after-tax income (before or after allocation of corporate overhead and bonus);
net earnings; earnings per share; net income or adjusted net income (before or
after taxes); return on equity; total shareholder return; return on assets or
net assets; appreciation in and/or maintenance of share price; market share;
gross profits; earnings (including adjusted pre-tax earnings, earnings before
taxes, earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
total net cash flow; cash flow or cash flow per share (before or after
dividends); return on capital (including return on total capital or return on
invested capital); cash flow return on investment; improvement in or attainment
of expense levels or working capital levels; operating margins, gross margins or
cash margin; year-end cash; debt reductions; shareholder equity; market share;
regulatory achievements; and implementation, completion or attainment of
measurable objectives with respect to customer satisfaction, research,
development, products or projects and recruiting and maintaining personnel.
Performance objectives may be established on a Company-wide basis or with
respect to one or more Company business units or divisions, or Subsidiaries; and
either in absolute terms, relative to the performance of one or more similarly
situated companies, or relative to the performance of an index covering a peer
group of companies. When establishing performance objectives for the applicable
Performance Period, the Administrator may exclude any or all “extraordinary
items” as determined under U.S. generally acceptable accounting principles
including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or
non-recurring items, and the cumulative effects of accounting changes, and as
identified in the Company’s financial statements, notes to the Company’s
financial statements or management’s discussion and analysis of financial
condition and results of operations contained in the Company’s most recent
report filed with the U.S. Securities and Exchange Commission pursuant to the
Exchange Act; provided, that the Administrator shall have no discretion with
respect to any Award intended to qualify as “performance-based” compensation
under Section 162(m) of the Code if the exercise of such discretion or the
ability to exercise such discretion would cause such Award to fail to qualify as
“performance-based” compensation under Section 162(m) of the Code.
(ii)    “Performance Period” means the time period of any Fiscal Year or such
other period as determined by the Administrator in its sole discretion during
which the performance objectives must be met.
(jj)    “Performance Unit” means a Participant’s contractual right to receive a
cash-denominated award, payable in cash or shares of Common Stock or a
combination thereof, under the Plan at the end of a specified period of time
that is forfeitable by the Participant until the completion of a specified
period of future service, until the attainment of specified performance
objectives, or until otherwise determined by the Administrator or in accordance
with the Plan. Each Performance Unit represents an unfunded and unsecured
obligation of the Company.
(kk)    “Person” means “person” as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act, including, without limitation, any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity or any group of Persons.
(ll)    “Plan” means this EMCORE Corporation 2012 Equity Incentive Plan, as the
same may be interpreted by the Administrator and/or be amended from time to
time.
(mm)    “Replacement Award” means an Award made to employees of companies or
businesses acquired by the Company to replace incentive awards and opportunities
held by such employees prior to such acquisition.
(nn)    “Restricted Stock” means a grant of a stated number of shares of Common
Stock to a Participant under the Plan that is forfeitable by the Participant
until the completion of a specified period of future service, until the
attainment of specified





--------------------------------------------------------------------------------





performance objectives, and/or until otherwise determined by the Administrator
or in accordance with the Plan. Additionally, Restricted Stock, if context
demands, may also refer herein to shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.
(oo)    “Restricted Stock Unit” means a Participant’s contractual right to
receive a stated number of shares of Common Stock or, if provided by the
Administrator on or after the grant date, cash equal to the Fair Market Value of
such shares of Common Stock or any combination of shares of Common Stock and
cash having an aggregate Fair Market Value equal to such stated number of shares
of Common Stock, under the Plan at the end of a specified period of time that is
forfeitable by the Participant until the completion of a specified period of
future service, until the attainment of specified performance objectives, or
until otherwise determined by the Administrator or in accordance with the Plan.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.
(pp)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(qq)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(rr)    “Service Provider” means an Employee, Director or Consultant. Unless
otherwise provided in an Award Agreement, a person shall continue to be a
Service Provider even if such person ceases to be an Employee, Director or
Consultant, as the case may be, but continues to provide services uninterrupted
in a different position constituting a Service Provider.
(ss)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.
(tt)    “Share Award” means an Award of unrestricted shares of Common Stock
granted pursuant to the Plan.
(uu)    “Stock Appreciation Right” means, with respect to shares of Common
Stock, the right to receive a payment from the Company in cash and/or shares of
Common Stock equal to the product of (i) the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over a specified base
price fixed by the Administrator on the grant date, multiplied by (ii) a stated
number of shares of Common Stock.
(vv)    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.
(ww)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, of the Company as defined in Section 424(f) of the Code.
(xx)    “Voting Securities” means all the outstanding voting securities of the
Company entitled to vote generally in the election of the Board.




ARTICLE III.
STOCK SUBJECT TO THE PLAN


3.1    Number. Subject to the provisions of Section 15 of the Plan, the maximum
aggregate number of Shares that are available for Awards under the Plan is
5,301,366 Shares (all of which may be the subject of Incentive Stock Options
granted under the Plan). The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15 of the Plan. The Shares may consist, in whole or in
part, of Common Stock held in treasury or authorized but unissued shares of
Common Stock, not reserved for any other purpose.
3.2    Cancelled or Forfeited Awards, etc. Shares subject to any Award granted
under the Plan (other than Replacement Awards) that for any reason are canceled,
terminated, forfeited, settled in cash or otherwise settled without the issuance
of Common Stock, or, with respect to Shares of Restricted Stock that are
forfeited back to or repurchased by the Company, such Shares shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan under any Award shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase price
or are forfeited to the Company, such Shares shall become available for future
grant or sale under the Plan (unless the Plan has terminated). To the extent an
Award under the Plan is paid out in cash rather than stock, such cash payment
shall not reduce the number of Shares available for issuance under the Plan.
Replacement Awards that for any reason are canceled, terminated,





--------------------------------------------------------------------------------





forfeited, settled in cash or otherwise settled without the issuance of Common
Stock after the effective date of the Plan shall not be available for grant
under the Plan.
Without limiting the generality of the above, (i) shares of Common Stock
tendered by a Participant or withheld by the Company to pay the exercise price
of any Options or Stock Appreciation Rights, as well as any shares of Common
Stock repurchased by the Company on the open market using the proceeds from the
exercise of any Options or other Awards, shall not be available for grant under
the Plan, (ii) shares of Common Stock tendered by a Participant or withheld by
the Company to satisfy the tax withholding obligations related to any Options,
Stock Appreciation Rights, or other “full-value” Awards shall not be available
for grant under the Plan, and (iii) upon settlement of Stock Appreciation
Rights, the total number of shares of Common Stock subject to the Stock
Appreciation Rights shall not be available for grant under the Plan (for
purposes of clarity, if a Stock Appreciation Right relates to 100,000 shares and
is exercised at a time when the payment due is 15,000 shares, 100,000 shares
shall be counted against the Plan’s share limit). However, shares of Common
Stock issued in connection with Awards that are assumed, converted or
substituted pursuant to an Adjustment Event or Change in Control (i.e.,
Alternative Awards), or issued in connection with Replacement Awards, shall not
be counted against the maximum limitation specified in Section 3.1 above.
For purposes of this Article III, if a Stock Appreciation Right is granted in
tandem with an Option so that only one may be exercised with the other being
surrendered on such exercise in accordance with Article X, the number of shares
subject to the tandem Option and Stock Appreciation Right award shall only be
taken into account once (and not as to both Awards).
3.3    Limit on Awards to Non-Employee Directors. Awards that are granted during
any one calendar year to any person who, on the grant date of the Award, is a
non-employee Director are subject to the limits of this Section 3.3. The maximum
number of shares of Common Stock subject to Awards granted during any one
calendar year to an individual who, on the grant date of the Award, is a
non-employee Director is the number of shares that produces a grant date fair
value for the Award that, when combined with the grant date fair value of any
other Awards granted during that same calendar year to that individual in his or
her capacity as a non-employee Director, is $250,000; provided that this limit
is $350,000 as to (1) a non-employee Director who is serving as the Chairman of
the Board or the Lead Independent Director at the time the applicable grant is
made or (2) any new non-employee Director for the calendar year in which the
non-employee Director is first elected or appointed to the Board. For purposes
of this Section 3.3, a “non-employee Director” is an individual who, on the
grant date of the Award, is a member of the Board who is not then an Officer or
Employee of the Company or one of its Subsidiaries. For purposes of this Section
3.3, “grant date fair value” means the value of the Award as of the date of
grant of the Award and as determined using the equity award valuation principles
applied in the Company’s financial reporting. The limits of this Section 3.3 do
not apply to, and shall be determined without taking into account, any Award
granted to an individual who, on the grant date of the Award, is an Officer or
Employee of the Company or one of its Subsidiaries. The limits of this Section
3.3 apply on an individual basis and not on an aggregate basis to all
non-employee Directors as a group.
ARTICLE IV.
ADMINISTRATION OF THE PLAN
4.1    Procedure.
(ab)Administrative Body. The Committee shall administer the Plan.
(ac)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(ad)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(ae)Other Administration. Other than as provided above, the Plan shall be
administered by the Committee, which committee shall be constituted to satisfy
Applicable Laws.
(af)Delegation. The Committee may delegate, subject to the provisions of this
Plan, EMCORE Corporation’s Incentive Stock Option Grant Policy and such other
policies as the Committee may adopt, to any officer or group of officers, or
director or group of directors of the Company (including to a subcommittee of
members of the Compensation Committee of the Board) or its affiliates any
portion of its authority and powers under the Plan with respect to Participants
who are not Officers; provided, that any delegation to one or more officers of
the Company shall be subject to N.J.S.A. Section14A:8-1(4) (or successor
provision). Only the Committee may select, grant, administer, or exercise any
other discretionary authority under the Plan in respect of Awards granted to
such Participants who are Officers.





--------------------------------------------------------------------------------





4.2    Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion:
(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
(iv)to approve forms of agreement for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Awards may be
exercised, purchased or vested (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture or repurchase restrictions, any
customary representations, warranties and covenants with respect to securities
law matters, and any restriction or limitation regarding any Award or the shares
of Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws or
satisfying applicable foreign laws;
(viii)to modify the terms and conditions of Awards granted to Participants
employed outside the United States, or take any action which it deems advisable
to obtain, comply with or otherwise reflect any necessary governmental
regulatory procedures, exemptions or approvals with respect to the Plan or any
subplan established hereunder;
(ix)to modify or amend each Award (subject to Sections 4.4 and 17.3 of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan (but in no event later than the expiration of the term of such Award as set
forth in the Award Agreement);
(x)to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld. All elections by a Participant to
have Shares or cash withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)appoint accountants, actuaries, counsel, advisors and other persons that it
deems necessary or desirable in connection with the administration of the Plan;
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
4.3    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards. The Administrator’s determinations
under the Plan need not be uniform and may be made by the Administrator
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated. To the maximum
extent permitted by law, no member of the Administrator shall be liable for any
action taken or decision made in good faith relating to the Plan or any Award
hereunder.
4.4    Prohibition Against Repricing. Except to the extent (i) approved in
advance by a majority of the shares of the Company entitled to vote generally in
the election of directors or (ii) as a result of any Adjustment Event, the
Administrator shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise price of any outstanding Option or base
price of any outstanding Stock Appreciation Right, or to grant any new Award, or
make any cash payment, in substitution for or upon the cancellation of Options
or Stock Appreciation Rights previously granted.





--------------------------------------------------------------------------------





4.5    Minimum Vesting Requirement. Except as provided in the next sentence, all
Awards granted under the Plan shall be subject to a minimum vesting requirement
of one year, and no portion of any such Award may vest earlier than the first
anniversary of the grant date of the award (the “Minimum Vesting Requirement”).
The Minimum Vesting Requirement shall not apply to 5% of the total number of
shares available under the Plan.
4.6    Dividends on Unvested Equity Awards. If the Company pays an ordinary cash
dividend, the cash dividend shall not be paid on a current basis with respect to
any Awards that are not vested as of the record date for the ordinary cash
dividend. Nothing in this Section 4.6 shall limit or restrict the
Administrator’s ability (1) for Shares subject to Restricted Stock Awards, to
pay the amount of the ordinary cash dividend upon (and subject to) the vesting
of such Shares subject to the Restricted Stock Awards, or (2) for Restricted
Stock Units or Performance Units, to credit Dividend Equivalents with respect to
such Awards in the form of additional Restricted Stock Units or Performance
Units, as applicable, that will be subject to the same vesting terms and
conditions as the underlying Restricted Stock Units or Performance Units to
which they relate, or (3) to make any adjustment pursuant to Section 15 of the
Plan.


ARTICLE V.
ELIGIBILITY


Nonstatutory Stock Options, Stock Appreciation Rights, Stock Purchase Rights,
Restricted Stock Units, Restricted Stock, Performance Units or Share Awards may
be granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
ARTICLE VI.
LIMITATIONS ON OPTIONS AND STOCK APPRECIATION RIGHTS
6.1    Generally. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6.1, Incentive Stock Options shall be taken into account in the order in
which they were granted. The Fair Market Value of the Shares shall be determined
as of the time the Option with respect to such Shares is granted.
6.2    Individual Limitations. The following limitations shall apply to grants
of Options and Stock Appreciation Rights:
(ag)No Service Provider shall be granted, in any Fiscal Year, Options to
purchase more than 200,000 Shares. No Service Provider shall be granted, in any
Fiscal Year, Stock Appreciation Rights covering more than 200,000 Shares.
(ah)In connection with his or her initial service, a Service Provider may be
granted in the Fiscal Year of initial service Options to purchase up to an
additional 400,000 Shares, which shall not count against the limit set forth in
paragraph (a) above. In connection with his or her initial service, a Service
Provider may be granted in the Fiscal Year of initial service Stock Appreciation
Rights covering up to an additional 400,000 Shares, which shall not count
against the limit set forth in paragraph (a) above.
(ai)The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15 of
the Plan.
(aj)If an Option or Stock Appreciation Right is cancelled in the same Fiscal
Year in which it was granted (other than in connection with a transaction
described in Section 15 of the Plan), such cancelled Award will be counted
against the limits set forth in paragraphs (a) and (b) above.


ARTICLE VII.
TERM OF PLAN


The Plan was originally approved by the Company’s shareholders at the annual
meeting of shareholders on March 9, 2012 and an amendment and restatement of the
Plan was approved by the Company’s shareholders at the annual meeting of
shareholders on March 5, 2014 and on March 11, 2016. The amendment and
restatement of the Plan provided herein is subject to shareholder approval at
the annual meeting of shareholders on March 17, 2017. The Plan shall continue in
effect, unless sooner terminated pursuant to this Article VII, until the tenth
anniversary of the date on which shareholder approval of the Plan is last
obtained.





--------------------------------------------------------------------------------





ARTICLE VIII.
TERM OF OPTION AND STOCK APPRECIATION RIGHTS


The term of each Option and Stock Appreciation Right shall be stated in the
Award Agreement (but no term shall be longer than ten (10) years from the date
of grant). In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.




ARTICLE IX.
OPTION EXERCISE PRICE AND CONSIDERATION
9.1    Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:
(ak)In the case of an Incentive Stock Option
(i)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
(ii)granted to any Employee other than an Employee described in paragraph (i)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.
(al)In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.
(am)Notwithstanding the foregoing, and subject to the EMCORE Corporation’s
Incentive Stock Option Grant Policy and such other policies as the Administrator
may adopt, Options may be granted with a per Share exercise price of less than
100% of the Fair Market Value per Share on the date of grant pursuant to a
Replacement Award.
9.2    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.
9.3    Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
(i)cash;
(ii)check;
(iii)promissory note;
(iv)other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;
(v)consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan (including, without
limitation, by a reduction in the number of Shares otherwise deliverable with
respect to the Option);
(vi)any combination of the foregoing methods of payment; or





--------------------------------------------------------------------------------





(vii)such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.


ARTICLE X.
EXERCISE OF OPTIONS aND STOCK APPRECIATION RIGHTS
10.1    Procedure for Exercise; Rights as a Shareholder. Subject to Section 4.5,
any Option and Stock Appreciation Right granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. Unless
the Administrator provides otherwise, vesting of Options and Stock Appreciation
Rights granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.
Stock Appreciation Rights may be granted in tandem with Options which, unless
otherwise determined by the Administrator at or after the grant date, shall have
substantially similar terms and conditions to such Options to the extent
applicable, or may granted on a freestanding basis, not related to any Option.
Stock Appreciation Rights shall be evidenced in writing, whether as part of the
Award Agreement governing the terms of the Options, if any, to which such Stock
Appreciation Right relates or pursuant to a separate Award Agreement with
respect to freestanding Stock Appreciation Rights. Stock Appreciation Rights
that are granted in tandem with an Option may only be exercised upon the
surrender of the right to exercise such Option for an equivalent number of
shares of Common Stock, and may be exercised only with respect to the shares of
Common Stock for which the related Option is then exercisable.
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.
A Stock Appreciation Right shall be deemed exercised when the Company receives
written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Stock Appreciation Right.
Upon exercise of a Stock Appreciation Right, the Participant shall be entitled
to receive payment in the form, determined by the Administrator, of cash or
shares of Common Stock having a Fair Market Value equal to such cash amount, or
any combination of shares of Common Stock and cash having an aggregate Fair
Market Value equal to such cash amount, determined by multiplying: (i) any
increase in the Fair Market Value of one share of Common Stock on the exercise
date over the base price fixed by the Administrator on the grant date of such
Stock Appreciation Right, which may not be less than the Fair Market Value of a
share of Common Stock on the grant date of such Stock Appreciation Right (except
if awarded in tandem with an Option but after the grant date of such Option,
then not less than the exercise price of such Option), by (ii) the number of
shares of Common Stock with respect to which the Stock Appreciation Right is
exercised. Notwithstanding the foregoing, on the grant date the Administrator
may establish a maximum amount per share which will be payable upon exercise of
a Stock Appreciation Right.
Shares issued upon exercise of an Option or Stock Appreciation Right shall be
issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her spouse. Until the Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) with respect to an Option or Stock
Appreciation Right, no right to vote or receive dividends or any other rights as
a shareholder shall exist with respect to the Awarded Stock, notwithstanding the
exercise of such Award. The Company shall issue (or cause to be issued) such
Shares promptly after the Award is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 15 of the Plan.
10.2    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability or termination for Cause, the Participant may exercise his or her
Option or Stock Appreciation Right within such period of time as is specified in
the Award Agreement to the extent that such Award is vested on the date of
termination (but in no event later than the expiration of the term of such Award
as set forth in the Award Agreement). In the absence of a specified time in the
Award Agreement, the Option or Stock Appreciation Right shall remain exercisable
until the earlier of (i) the 90th day following the date of such termination or,
if later, the 90th day following expiration of any blackout period then in
effect with respect to such Award, and (ii) the expiration of the term of such
Award. If, on the date of termination, the Participant is not vested as to his
or her entire Option or Stock Appreciation Right, the Shares covered by the
unvested portion of such Award shall revert to the Plan. If, after termination,
the Participant does not exercise his or her Option or Stock Appreciation Right
within the time specified by the Administrator, such Award shall terminate, and
the Shares covered by such Award shall revert to the Plan.
10.3    For Cause Termination. If a Participant ceases to be a Service Provider
due to a termination for Cause, all Options and Stock Appreciation Rights
granted to such Participant which are then outstanding (whether or not
exercisable on or





--------------------------------------------------------------------------------





prior to the date of such termination) shall immediately terminate, and the
Shares covered by such Awards shall revert to the Plan.
10.4    Disability of Service Provider. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option or Stock Appreciation Right within such period of
time as is specified in the Award Agreement to the extent such Award is vested
on the date of termination (but in no event later than the expiration of the
term of such Award as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the Option or Stock Appreciation Right
shall remain exercisable for twenty-four (24) months following the Participant’s
termination (but in no event later than the expiration of the term of such Award
as set forth in the Award Agreement). If, on the date of termination, the
Participant is not vested as to his or her entire Option or Stock Appreciation
Right, the Shares covered by the unvested portion of such Award shall revert to
the Plan. If, after termination, the Participant does not exercise his or her
Option or Stock Appreciation Right within the time specified herein, such Award
shall terminate, and the Shares covered by such Award shall revert to the Plan.
10.5    Death of Service Provider. If a Participant dies while a Service
Provider, the Option or Stock Appreciation Right may be exercised within such
period of time as is specified in the Award Agreement (but in no event later
than the expiration of the term of such Award as set forth in the Award
Agreement), by the Participant’s estate or by a person who acquires the right to
exercise such Award by bequest or inheritance, but only to the extent that such
Award is vested on the date of death. In the absence of a specified time in the
Award Agreement, the Option or Stock Appreciation Right shall remain exercisable
for twenty-four (24) months following the Participant’s termination (but in no
event later than the expiration of the term of such Award as set forth in the
Award Agreement). If, at the time of death, the Participant is not vested as to
his or her entire Option or Stock Appreciation Right, the Shares covered by the
unvested portion of such Award shall immediately revert to the Plan. The Option
or Stock Appreciation Right may be exercised by the executor or administrator of
the Participant’s estate or, if none, by the person(s) entitled to exercise such
Award under the Participant’s will or the laws of descent or distribution. If
the Option or Stock Appreciation Right is not so exercised within the time
specified herein, such Award shall terminate, and the Shares covered by such
Award shall revert to the Plan.




ARTICLE XI.
STOCK PURCHASE RIGHTS
11.1    Grant of Stock Purchase Rights. The Administrator, in its sole
discretion, will determine the number of Shares to be granted to each
Participant under Stock Purchase Rights, provided that during any Fiscal Year,
no Participant will receive more than an aggregate of 200,000 Shares subject to
Stock Purchase Rights. Notwithstanding the foregoing limitation, in connection
with a Participant’s initial service as an Employee, an Employee may be granted
in the Fiscal Year of initial service an aggregate of up to an additional
400,000 Shares subject to Stock Purchase Rights, which shall not count against
the limit set forth in the preceding sentence. The foregoing limitations shall
be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 15 of the Plan. If an Award is cancelled
in the same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 15 of the Plan), the cancelled Award will be
counted against the limits set forth in this Section 11.1.
11.2    Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of an Award Agreement in the form determined by the
Administrator.
11.3    Repurchase Option. Unless the Administrator determines otherwise, the
Award Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Award Agreement shall be the original price paid by
the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company (to the extent permitted by Applicable Laws). Subject
to Section 4.5, the repurchase option shall lapse at a rate determined by the
Administrator.
11.4    Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.





--------------------------------------------------------------------------------





(an)General Restrictions. The Administrator may set restrictions based upon the
achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.
(ao)Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Stock Purchase Rights to Employees as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the latest date permissible
to enable the Stock Purchase Rights to qualify as “performance-based
compensation” under Section 162(m) of the Code. In granting Stock Purchase
Rights which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Stock Purchase Rights
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
11.5    Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 15 of the Plan.




ARTICLE XII.
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND PERFORMANCE UNITS
12.1    Grant. Restricted Stock, Restricted Stock Units and Performance Units
may be granted at any time and from time to time as determined by the
Administrator. Each Restricted Stock, Restricted Stock Unit and Performance Unit
grant shall be evidenced by an Award Agreement that shall specify such other
terms and conditions as the Administrator, in its sole discretion, shall
determine, including all terms, conditions, and restrictions related to the
grant (and the form of payout for Restricted Stock Units and Performance Units),
which, subject to Section 12.4 of the Plan, may be left to the discretion of the
Administrator. The Administrator, in its sole discretion, will determine the
number of Restricted Stock Units to be granted to each Participant, provided
that during any Fiscal Year, no Participant will receive more than an aggregate
of 200,000 Restricted Stock Units. The Administrator, in its sole discretion,
will determine the number of Shares to which the Restricted Stock to be granted
to each Participant pertain, provided that during any Fiscal Year, no
Participant will receive any award(s) of Restricted Stock covering more than
200,000 Shares. The Administrator, in its sole discretion, will determine the
number of Performance Units to be granted to each Participant, provided that
during any Fiscal Year, the maximum dollar amount of cash which may be earned in
connection with the grant(s) of Performance Units may not exceed $1,000,000.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted in the Fiscal Year of
initial service an aggregate of up to an additional 400,000 Restricted Stock
Units, and an award(s) of Restricted Stock covering up to an additional 400,000
Shares; such Awards shall not count against the limit set forth in the preceding
sentences. The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 15 of the Plan. If an Award is cancelled in the same Fiscal Year in
which it was granted (other than in connection with a transaction described in
Section 15 of the Plan), the cancelled Award will be counted against the limits
set forth in this Section 12.1.
12.2    Vesting Criteria and Other Terms. Subject to Section 4.5, the
Administrator shall set vesting or other restriction criteria in its discretion,
which, depending on the extent to which the criteria are met, will determine the
number of Restricted Stock Units, Restricted Stock and Performance Units that
will be paid out to the Participant. The period for which such restrictions
apply are referred to herein as the “Restriction Period”.
(ap)The Administrator may set vesting or other restriction criteria based upon
the achievement of Company-wide, departmental, business unit, or individual
goals (including, but not limited to, continued employment or service, or
performance objectives), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(aq)Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units, Restricted Stock and Performance Units to Employees
as “performance-based compensation” under Section 162(m) of the Code, the
Administrator, in its discretion, may set performance objectives based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock Units, Restricted Stock and Performance Units to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Restricted Stock Units, Restricted Stock and Performance Units that are intended
to qualify under Section 162(m) of the Code, the Administrator shall follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure





--------------------------------------------------------------------------------





qualification of the Restricted Stock Units, Restricted Stock and Performance
Units under Section 162(m) of the Code (e.g., in determining the Performance
Goals).
12.3    Earning of Awards. Upon meeting the applicable vesting or other
restriction criteria for Restricted Stock Units, Restricted Stock or Performance
Units, the Participant shall be entitled to receive a payout as specified in the
Award Agreement.
12.4    Provisions Applicable to Restricted Stock Units and Performance Units.
(ar)Payment of earned Restricted Stock Units and Performance Units shall be made
as soon as practicable after the date(s) set forth in the Award Agreement. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units and
Performance Units in cash, Shares, or a combination thereof. Shares represented
by Restricted Stock Units that are fully paid in cash again shall be available
for grant under the Plan.
(as)No shares of Common Stock will be issued at the time an Award of Restricted
Stock Units or Performance Units is made, and the Company shall not be required
to set aside a fund for the payment of any such Award.
(at)Subject to Section 4.6, the Administrator shall determine whether and to
what extent Dividend Equivalents will be credited to the account of a
Participant receiving an Award of Restricted Stock Units. Unless and until the
Company provides issuance of Shares in respect of his or her Award of Restricted
Stock Units that is entered upon the records of the duly authorized transfer
agent of the Company, a Participant holding outstanding Restricted Stock Units
shall not be entitled to exercise any voting rights and any other rights as a
stockholder with respect to the shares of Common Stock underlying such Award.
Unless and until the Company provides issuance of Shares in respect of his or
her Award of Performance Units that is entered upon the records of the duly
authorized transfer agent of the Company, a Participant holding outstanding
Performance Units shall not be entitled to exercise any voting rights and any
other rights as a stockholder with respect to the shares of Common Stock payable
in event of such Award.
12.5    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units, Restricted Stock and Performance Units shall be
forfeited to the Company.
12.6    Provisions Applicable to Restricted Stock.


(a)    Except as otherwise provided in an Award Agreement, no Restricted Stock
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the lapse of the Restriction Period. Thereafter, Restricted
Stock may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated in compliance with all Applicable Laws, the Award Agreement and any
other agreement to which the Restricted Stock is subject. The Administrator
shall require that any stock certificates evidencing any Restricted Stock be
held in the custody of the Secretary of the Company until the applicable
Restriction Period lapses, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a stock power, endorsed in blank,
relating to the shares of Common Stock covered by such Award. Any attempt by a
Participant, directly or indirectly, to offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any Restricted Stock or any interest therein
or any rights relating thereto without complying with the provisions of the Plan
shall be void and of no effect.


(b)    Each certificate evidencing shares of Common Stock subject to an Award of
Restricted Stock shall be registered in the name of the Participant holding such
Restricted Stock and shall bear the following (or similar) legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE EMCORE CORPORATION 2012
EQUITY INCENTIVE PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS
CERTIFICATE NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”
(c)    Subject to Section 4.6, the Administrator shall determine whether and to
what extent dividends and distributions will be credited to the account of a
Participant receiving an Award of Restricted Stock. A Participant holding
outstanding Restricted Stock shall be entitled to exercise full voting rights
and other rights as a stockholder with respect to the shares of Common Stock
underlying such Award during the period in which such shares remain subject to
the Restriction Period.





--------------------------------------------------------------------------------







ARTICLE XIII.
Share Awards


Subject to Section 4.5, Share Awards may be granted to Participants at such time
or times as shall be determined by the Administrator on such terms and
conditions as the Administrator may determine in its discretion. The
Administrator, in its sole discretion, will determine the number of Shares
covered by any Share Award to be granted to each Participant; provided, that
during any Fiscal Year, no Participant will receive any Share Award(s) covering
more than 200,000 Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted in the Fiscal Year of initial service a Share Award(s) covering up to
an additional 400,000 Shares, which shall not count against the limit set forth
in the preceding sentence. The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 15 of the Plan. Share Awards may be made as additional
compensation for services rendered by a Participant to the Company or any
Parent, Subsidiary or Affiliate, or may be in lieu of cash or other compensation
to which the Participant may be entitled from the Company or any Parent,
Subsidiary or Affiliate.
ARTICLE XIV.
NON-TRANSFERABILITY OF AWARDS


Unless determined otherwise by the Administrator, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant. Any attempt by
a Participant, directly or indirectly, to offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any Awards or any interest therein or any
rights relating thereto other than as provided in the Plan shall be void and of
no effect. If the Administrator makes an Award transferable, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate. Except to the extent required by law, no Award shall be subject to
any lien, obligation or liability of the Participant.
ARTICEL XV.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
CHANGE IN CONTROL
15.1    Changes in Capitalization. In the event of any Adjustment Event
affecting the Common Stock (including, without limitation, any Adjustment Event
occurring after adoption of the Plan but prior to shareholder approval of the
Plan), the Administrator shall make an equitable and proportionate anti-dilution
adjustment to offset any resultant change in the per-share price of the Common
Stock and preserve the intrinsic value of Options and any other Awards granted
under the Plan. Such mandatory adjustment may include a change in any or all of
(a) the number and kind of shares of Common Stock which thereafter may be
awarded or optioned and sold under the Plan (including, but not limited to,
adjusting any limits on the number and types of Awards that may be made under
the Plan), (b) the number and kind of shares of Common Stock subject to
outstanding Awards, and (c) the grant, exercise or conversion price with respect
to any Award. In addition, the Administrator may make provisions for a cash
payment to a Participant or a person who has an outstanding Award. The number of
shares of Common Stock subject to any Award shall be rounded to the nearest
whole number. Any such adjustment shall be consistent with Sections 424, 409A
and 162(m) of the Code to the extent the Awards subject to adjustment are
subject to such Sections of the Code.
15.2    Accelerated Vesting and Payment Due to Change in Control. Unless
otherwise determined by the Administrator at or after the grant date, or unless
the Administrator otherwise determines in the manner set forth in Section 15.4
below, upon the occurrence of a Change in Control, all Awards under the Plan
will be unaffected by the Change in Control. In the sole discretion of the
Administrator at or after the grant date, and without limiting the preceding
sentence, the Administrator may provide the following for any Award in the event
of a Change in Control: (i) Options and Stock Appreciation Rights may become
immediately exercisable, (ii) the Restriction Period on all Restricted Stock,
Restricted Stock Units and Performance Units may lapse immediately prior to such
Change in Control, and (iii) shares of Common Stock underlying Awards of
Restricted Stock Units (and, if applicable, Performance Units) may be issued to
each Participant then holding such Award immediately prior to such Change in
Control; provided, that, at the discretion of the Administrator (as constituted
immediately prior to the Change in Control), each such Option, Stock
Appreciation Right and/or Restricted Stock Unit may be canceled in exchange for
an amount equal to the product of (A) (I) in the case of Options and Stock
Appreciation Rights, the excess, if any, of the product of the Change in Control
Price over the exercise price or base price for such Award, and (II) in the case
of other such Awards, the Change in Control Price, multiplied by (B) the
aggregate number of shares of Common Stock covered by such Award; provided,
further, that where the Change in Control does not constitute a “change in
control event” as defined under Section 409A of the Code, the shares to be
issued, or the amount to be paid, for each Award that constitutes deferred
compensation subject to Section 409A of the Code shall be paid at the time or
schedule applicable to such Awards (assuming





--------------------------------------------------------------------------------





for these payment purposes (but not the lapsing of the Restriction Period) that
no such Change in Control had occurred). Notwithstanding the foregoing, the
Administrator may, in its discretion, instead terminate any outstanding Options
and Stock Appreciation Rights if either (x) the Company provides holders of such
Options and Stock Appreciation Rights with reasonable advance notice to exercise
their outstanding and unexercised Options and Stock Appreciation Rights or (y)
the Administrator reasonably determines that the Change in Control Price is
equal to or less than the exercise price for such Options and Stock Appreciation
Rights.
15.3    Timing of Payments. Payment of any amounts calculated in accordance with
Section 15.2 above shall be made in cash or, if determined by the Administrator
(as constituted immediately prior to the Change in Control), in shares of the
common stock of the Surviving Corporation having an aggregate fair market value
equal to such amount and shall be payable in full, as soon as reasonably
practicable, but in no event later than 30 days, following the Change in Control
(subject to the payment timing restrictions contained in the second proviso of
the second sentence of Section 15.2). For purposes hereof, the fair market value
of one share of common stock of the Surviving Corporation shall be determined by
the Administrator (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control), in good faith.
15.4    Alternative Awards. Notwithstanding the above, unless otherwise
determined by the Administrator at or after the grant date, no cancellation,
termination, acceleration of exercisability or vesting, lapse of any Restriction
Period or settlement or other payment shall occur with respect to any
outstanding Award, if the Administrator (as constituted immediately prior to the
consummation of the transaction constituting the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that such outstanding
Awards shall be honored or assumed, or new rights substituted therefor (such
honored, assumed or substituted Award being hereinafter referred to as an
“Alternative Award”) by the Surviving Corporation, provided, that any
Alternative Award must:
(i)be based on shares of Common Stock that are traded on an established U.S.
securities market or another public market determined by the Administrator prior
to the Change in Control;
(ii)provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment (including liquidity rights with respect to
shares of Common Stock received in settlement of such Award);
(iii)have substantially equivalent economic value to such Award (determined at
the time of the Change in Control);
(iv)have terms and conditions which provide that in the event that the
Participant suffers an involuntary termination without Cause within two years
following the Change in Control, any conditions on the Participant’s rights
under, or any restrictions on transfer or exercisability applicable to, each
such Award held by such Participant shall be waived or shall lapse, as the case
may be; and
(v)not result in adverse tax consequences to the Participant under Section 409A
of the Code.


ARTICLE XVI.
DATE OF GRANT


The date of grant of an Award shall be, for all purposes, the date on which the
Administrator makes the determination granting such Award, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Participant within a reasonable time after the date of such
grant.
ARTICLE XVII.
AMENDMENT AND TERMINATION OF THE PLAN
17.1    Amendment and Termination. Subject to Section 17.2 below, the Board or
Committee may at any time amend, alter, suspend or terminate the Plan.
17.2    Shareholder Approval. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws, and the adoption of any such amendment shall be contingent on
such approval.
17.3    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Administrator. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination. Notwithstanding
the foregoing, the Board or Committee or Administrator may take such actions as
it deems appropriate to ensure that the Plan and any Awards may comply with any
tax, securities or other applicable law. Nothing





--------------------------------------------------------------------------------





herein shall restrict the Administrator’s ability to exercise its discretionary
authority as provided in the Plan. Subject to other applicable provisions of the
Plan, all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the Plan and the terms of such Awards. Except as otherwise
determined by the Board, termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
Following a Change in Control, no action shall be taken under the Plan that will
cause any Award that has previously been determined to be (or is determined to
be) subject to Section 409A of the Code to fail to comply in any respect with
Section 409A of the Code without the written consent of the Participant.
17.4    Expiration of Grant Authority for “Performance-Based Compensation.” As
required pursuant to Section 162(m) of the Code and the regulations promulgated
thereunder, the Administrator’s authority to grant new Awards that are intended
to qualify as “performance-based compensation” within the meaning of Section
162(m) of the Code (other than Options or Stock Appreciation Rights) shall
terminate upon the first meeting of the Company’s stockholders that occurs in
the fifth year following the year in which the Company’s shareholders last
approved the Plan, subject to any subsequent extension that may be approved by
shareholders.


ARTICLE XVIII.
CONDITIONS UPON ISSUANCE OF SHARES
18.1    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares (or with respect to certain Restricted Stock Units, the cash equivalent
thereof) shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance. The Company
shall not be obligated by virtue of any provision of the Plan to recognize the
exercise or settlement of any Award or to otherwise sell or issue shares of
Common Stock in violation of any such Applicable Laws, and any postponement of
the exercise or settlement of any Award under this provision shall not extend
the term of such Awards. Neither the Company nor its directors or officers shall
have any obligation or liability to a Participant with respect to any Award (or
shares of Common Stock issuable thereunder) that shall lapse because of such
postponement.
18.2    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise or receipt that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.


ARTICLE XIX.
INABILITY TO OBTAIN AUTHORITY
The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares (or with respect to certain
Restricted Stock Units, the cash equivalent thereof) hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares (or with respect to certain Restricted Stock Units, the cash equivalent
thereof) as to which such requisite authority shall not have been obtained.




ARTICLE XX.
RESERVATION OF SHARES
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
ARTICLE XXI.
MISCELLANEOUS PROVISIONS
21.1    Beneficiary Designation. Each Participant under the Plan may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his or her death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form prescribed by the Administrator, and will be effective only when filed
by the Participant in writing with the Administrator during his or her lifetime.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to or exercised by the Participant’s surviving
spouse, if any, or otherwise to or by his or her estate.





--------------------------------------------------------------------------------





21.2    No Guarantee of Employment or Participation. Nothing in the Plan or any
Award Agreement shall interfere with or limit in any way the right of the
Company or any Parent, Subsidiary or Affiliate to terminate any Participant’s
employment at any time, nor to confer upon any Participant any right to continue
in the employ of the Company or any Parent, Subsidiary or Affiliate (regardless
of whether such termination results in (1) the failure of any Award to vest; (2)
the forfeiture of any unvested or vested portion of any Award; and/or (3) any
other adverse effect on the individual’s interests under the Plan). No Service
Provider shall have a right to be selected as a Participant, or, having been so
selected, to receive any future Awards.
21.3    Tax Withholding. The Company shall have the right and power to deduct
from all amounts paid to a Participant in cash or shares (whether under this
Plan or otherwise) or to require a Participant to remit to the Company promptly
upon notification of the amount due, an amount (which may include shares of
Common Stock) to satisfy any applicable federal, state or local or foreign taxes
or other obligations required by law to be withheld with respect thereto with
respect to any Award under this Plan. In the case of any Award satisfied in the
form of shares of Common Stock, no shares of Common Stock shall be issued unless
and until arrangements satisfactory to the Administrator shall have been made to
satisfy any applicable withholding tax obligations applicable with respect to
such Award. The Company may defer payments of cash or issuance or delivery of
Common Stock until such requirements are satisfied. Without limiting the
generality of the foregoing, the Company shall have the right to retain, or the
Administrator may, subject to such terms and conditions as it may establish from
time to time, permit Participants to elect to tender, shares of Common Stock
(including shares of Common Stock issuable in respect of an Award) to satisfy,
in whole or in part, the amount to be withheld.
21.4    Indemnification. To the maximum extent provided by law and by the
Company’s Certificate of Incorporation and/or By-Laws, each person who is or
shall have been a member of the Administrator or of the Board shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be made a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or By-laws, by
contract, as a matter of law, or otherwise.
21.5    No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its Service Providers, in cash or property, in a manner which is not
expressly authorized under the Plan.
21.6    Deferrals. The Administrator may postpone the exercising of Awards, the
issuance or delivery of Common Stock under any Award or any action permitted
under the Plan to prevent the Company or any Parent, Subsidiary or Affiliate
from being denied a Federal income tax deduction with respect to any Award other
than an Award of Incentive Stock Options or to the extent required or permitted
by applicable law. The Administrator may also require or permit Participants to
elect to defer the issuance of Common Stock or the settlement of Awards in cash
under such rules and procedures as it may establish under the Plan. The
Administrator may also provide that deferred settlements include the payment or
crediting of interest or other earnings on the deferral amounts, or the payment
or crediting of dividend equivalents where the deferred amounts are denominated
in shares of Common Stock.
21.7    409A Compliance. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Section 409A of the Code.
Where reasonably possible and practicable, the Plan shall be administered in a
manner to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such Section 409A. Notwithstanding the foregoing,
neither the Company nor the Administrator shall have any liability to any person
in the event such Section 409A applies to any such Award in a manner that
results in adverse tax consequences for the Participant or any of his
beneficiaries or transferees.
Solely for purposes of determining the time and form of payments due under any
Award that is considered nonqualified deferred compensation under Section 409A
of the Code and that is not otherwise exempt from Section 409A of the Code, a
Participant shall not be deemed to have incurred a termination of employment (or
other term of similar import) unless and until he shall incur a “separation from
service” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Plan, if as of Participant’s separation from service,
the Participant is a “specified employee” as determined by the Company, then to
the extent any amount payable under any Award that is considered nonqualified
deferred compensation under Section 409A of the Code and that is not otherwise
exempt from Section 409A of the Code, for which payment is triggered by
Participant’s separation from service (other than on account of death), and that
under the terms of the Award would be payable prior to the six-





--------------------------------------------------------------------------------





month anniversary of the Participant’s separation from service, such payment
shall be delayed until the earlier to occur of (a) the six-month anniversary of
such separation from service or (b) the date of the Participant’s death.
21.8    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New Jersey without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of New
Jersey specifically and mandatorily applies.
21.9    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.
21.10    No Impact On Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program. No amount payable in
respect of any Award pursuant to an Award shall be deemed part of a
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws.
21.11    No Constraint on Corporate Action. Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company’s right or power
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or (ii)
to limit the right or power of the Company, or any Parent, Subsidiary or
Affiliate to take any action which such entity deems to be necessary or
appropriate.
21.12    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan,
and shall not be employed in the construction of this Plan.
21.13    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.
21.14    Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award, and the Administrator shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.
21.15    Code Section 83(b) Elections. The Company, its Affiliates and the
Administrator have no responsibility for any Participant’s election, attempt to
elect or failure to elect to include the value of a Restricted Stock Award or
other Award subject to Section 83 of the Code in the participant’s gross income
for the year of payment pursuant to Section 83(b) of the Code. Any participant
who makes an election pursuant to Section 83(b) of the Code will promptly
provide the Administrator with a copy of the election form.
21.16    No Obligation to Exercise Awards; No Right to Notice of Expiration
Date. The grant of an Award of an Option, Stock Appreciation Right or Stock
Purchase Right will impose no obligation upon the Participant to exercise the
Award. The Company, its Affiliates and the Administrator have no obligation to
inform a Participant of the date on which any Award lapses except in the Award
Agreement.
21.17    Right to Offset. Notwithstanding any provisions of the Plan to the
contrary, and to the extent permitted by Applicable Laws, the Company may offset
any amounts to be paid to a Participant (or, in the event of the Participant’s
death, to his beneficiary or estate) under the Plan against any amounts that
such Participant may owe to the Company or its Affiliates.
21.18    Furnishing Information. A Participant will cooperate with the
Administrator by furnishing any and all information requested by the
Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary when eligibility or entitlement to any
compensation or benefit based on Disability is at issue.





--------------------------------------------------------------------------------





21.19    Clawback Policy. The Awards granted under the Plan are subject to the
terms of the Company’s recoupment, clawback or similar policy as it may be in
effect from time to time, as well as any similar provisions of applicable law,
any of which could in certain circumstances require repayment or forfeiture of
Awards or any shares of Common Stock or other cash or property received with
respect to the Awards (including any value received from a disposition of the
shares).
21.20     Administrator Discretion.    Notwithstanding Section 4.5, the Minimum
Vesting Requirement shall not limit or restrict the Administrator’s discretion
to accelerate the vesting of any Award in circumstances it determines to be
appropriate (whether in connection with a transaction, termination of employment
or for any other reason).





